            Case 1:20-cv-04264-GHW Document 7 Filed 08/28/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 8/28/2020
------------------------------------------------------------------X
                                                                   :
AZEEZ OLANREWAJU,                                                  :
                                                                   :
                                                    Plaintiff, :              1:20-cv-4264-GHW
                              -against -                           :
                                                                   :               ORDER
WILLIAM BARR, CHAD WOLF, KENNETH T. :
CUCCINELLI, GINA PASTORE, ROBERT                                   :
COWAN, U.S. DEPARTMENT OF HOMELAND :
SECURITY, U.S. CITIZENSHIP AND                                     :
IMMIGRATION SERVICES,                                              :
                                                                   :
                                                 Defendants. :
                                                                   X
------------------------------------------------------------------

GREGORY H. WOODS, United States District Judge:

         The initial pretrial conference scheduled for September 9, 2020 at 2:30 p.m., see Dkt. No. 3,

will be conducted by telephone. The parties are directed to the Court's Emergency Rules in Light of

COVID-19, which are available on the Court's web page, for the dial-in number and access code

and other relevant information. The parties are specifically directed to comply with Rule 2(C) of

those rules.

         Counsel for Plaintiff is directed to serve a copy of this order on all defendants in this action,

and to retain proof of service.

         SO ORDERED.

 Dated: August 28, 2020                                        _____________________________________
 New York, New York
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
